Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14, 15-16, 18, 20, 21, 24-25, 27, 29-34 and 36 are pending. Claims 1-14, 24-25, 27, 29-34 and 36 are withdrawn. Claims 15-16, 18 and 20-21 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method of diagnosing or monitoring Mycobacterium avium subspecies paratuberculosis (MAP) infection.



Information Disclosure Statement
The information disclosure statements filed 7/9/19 and 11/13/19 have been considered.  Initialed copies are enclosed.


Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-16, 18 and 20-21 and the species an antibody or antigen-binding fragment thereof that binds to SEQ ID NO: 2 in Paper No. 20200908 is acknowledged.

Since SEQ ID NO: 2 is within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1; antibodies and antigen-binding fragment thereof which specifically binds to a region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1, to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1 and to SEQ ID NO: 3  (a region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: ) and to SEQ ID NO: 10 (a region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: ) will also be examined.

Claims 1-14, 24-25, 27, 29-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2020.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

The claims in part  are drawn to an antibody, or antigen-binding fragment thereof, which specifically binds to the region of MAP900 defined by amino acids 26 to 71 of SEQ ID NO: 1, to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1 (claim 15); 
AAVTTLADGGEVTWAID (SEQ ID NO: 10) or MVINDDAQRLL[pS]QR (SEQ ID NO:3) (claim 16);
Wherein the antibody, or antigen-binding fragment thereof, according to claim 15, wherein the antibody binds to the amino acid sequence SEQ ID NO: 2  when one or more of the serine residues is phosphorylated (claim 18);
Wherein the antibody according to claim 15 which is a monoclonal, chimeric, recombinant, synthetic or single domain antibody (claim 20);
Wherein the antibody according to claim 15, which is a labelled antibody (claim 21).

The claims are drawn to a genus of antibodies or antigen-binding fragment thereof that specifically binds to the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1 and drawn to a genus of antibodies and antigen-binding fragment thereof that bind to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1 and furthermore wherein the region is SEQ ID NO: 2, 3 or 10.

Each genus comprises a large number of species of antibodies or antigen binding fragment thereof and each genus is highly variant in terms of structure and function. The genus of antibodies include monoclonal, chimeric, recombinant, synthetic or single domain antibody.

Antibodies are glycoproteins, composed of light (L) and heavy (H) polypeptide chains. The simplest antibody has a "Y" shape and consists of four polypeptides: 2 Heavy-chains (VH) and 2 Light-chains (VL). Disulfide bonds link the four chains. An individual antibody molecule will have identical H- and identical L-chains. L- and H-
There are 3 complementarity determining regions (CDR) in each of the VH amd VL chains making a total of 6 CDRs.
There is highly variable structure in the antigen binding variable region and most variability derives from the CDRs. The intervening framework sequences around the CDRs are less variable.
The CDRs are considered to be the region of contact between antibody and the antigen and are necessary for binding. See Almagro et al. Frontiers in Bioscience 13:1619-1633, 2008.
 The CDRs are highly diverse in structure and their sequences do not correlate to binding in a predictable fashion. For instance, Edwards et al (cited in form PTO-892) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences and there were 568 different CDR3 regions – high diversity.
	
Thus, correlation between structure and function is less likely for antibodies than for other molecules and because of the diversity, particularly in the CDRs, one generally cannot envision the structure of an antibody by knowing its binding characteristics.



Applicants disclose at page 10 the following peptides of said region:

Residues 26 to 39 of SEQ ID NO: 1 - MVINDDAQRLLSQR (SEQ ID NO: 2) 
designated AOX

Residues 26 to 39 of SEQ ID NO: 1 in which S37 is phosphorylated - MVINDDAQRLL[pS]QR (SEQ ID NO: 3)  designated AOXP

Residues 52 to 71 of SEQ ID NO: 1 - AAVTTLADGGEVTWAIDLNA (SEQ ID NO: 15) designated XA1 site

Residues 52 to 68 of SEQ ID NO: 1 –AAVTTLADGGEVTWAID (SEQ ID NO: 10)  designated XA1

	Of the region defined by amino acids 26 to 71 of SEQ ID NO: 1 and to a phosphorylated sequence within: the region of MAP P900 defined by amino acids 26 to 71 set forth above (see page 47):
 	Applicants reduce to practice A0X monoclonal antibody clone 18C2/1C2 mouse IgG1 wherein the immunogen is BSA-MVINDDAQRLLSQR-amide (SEQ ID NO: 93). 
 Applicants reduce to practice AOXP monoclonal antibody clone 3D2/2C5 mouse IgG1 wherein the immunogen is BSA-MVINDDAQRLL(pS)QR (SEQ ID NO: 94).


The structure of the monoclonal antibodies and polyclonal antibodies were not described.
	The disclosure of the two monoclonal antibodies to the A0X and AOXP peptides (see above) and polyclonal serum to variants of the peptides designated AOX, AOXP, XA1 site to is insufficient to describe the genus of antibodies and antigen-binding fragment thereof which specifically binds to a region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1 or to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO: 1.

 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
When an antibody is claimed, 35 U. S.C. section 112 (a) requires adequate written description of the antibody itself. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) at 872 F. 3d at 1378-79. 

The claimed genus encompass structurally diverse antibodies, however the specification discloses  the two monoclonal antibodies A0X monoclonal antibody clone 18C2/1C2 mouse IgG1 wherein the immunogen is BSA-
The claimed genus encompass structurally diverse antibodies, however the specification discloses broadly, polyclonal serum to various peptides of the MAP P900 region defined by amino acids 26 to 71 of SEQ ID NO: 1 or a phosphorylated sequence within the region and said polyclonal serum not being not representative of the entire genus of antibody or antigen binding fragment thereof.

The described species do not qualitatively represent other types of antibodies encompassed by the genus. See Ariad, 598 F.3d at 1351[*1301] ("[No] brightline rules governf] the number of species that must be disclosed to describe a genus claim, as this number necessarily changes with each invention, and it changes with progress in a field."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1301, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 13 (Fed. Cir. 2014)


As set forth above, both the VH and VL chains regions of an antibody are necessary for antigen binding or all 6 CDRs (3 CDRs in the light chain and 3 CDRs in the heavy chain) of an antibody are necessary for antigen binding and the VH and VL regions and/or 6 CDRs for a representative number of antibodies have not been described.



While one of ordinary skill in the art as of the effective filing date could make and screen for antibodies or antigen binding fragment thereof which binds to the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO 1 or to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO 1, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 
With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries.").
Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014).

	In view of the above, considerations, the claims do not comply with the written description requirement because Applicants were not in possession of the genus of antibodies or antigen binding fragment thereof which specifically binds to the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO 1 or to a phosphorylated sequence within the region of MAP P900 defined by amino acids 26 to 71 of SEQ ID NO 1 including antibodies or antigen binding fragment thereof that specifically bind to SEQ ID NO; 2, 3 and 10 and including the genus of antibodies include monoclonal, chimeric, recombinant, synthetic or single domain antibody to said region and sequences.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites one or more of the serine residues is phosphorylated. However, SEQ ID NO: 2 only has one serine residue.

Status of the Claims

Claims 1-14, 24-25, 27, 29-34 and 36 are withdrawn. Claims 15-16, 18 and 20-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645